MARCUS, Justice.
Pursuant to the authority set forth in article 5, section 25(C) of the Louisiana constitution of 1974, the judiciary commission, after complying with rule 23 of the rules of the supreme court, found that Judge James R. Alexander was suffering from a permanent disability that seriously interfered with the performance of his duties. The commission recommended that respondent judge be involuntarily retired for disability. A copy of its findings of fact, conclusions of law and recommendation has been filed with this court. Pursuant to rule 6, section 6 of our rules, counsel for the judiciary commission and respondent judge submitted this matter for decision without oral argument. They further waived their right to file briefs under the authority of rule 23, section 14 of our rules.
We have reviewed the transcript of the hearing before the judiciary commission and have examined the exhibits introduced thereat. We have likewise considered the commission’s findings of fact, conclusions of law and recommendation. We concur therein and find that Judge James R. Alexander should be involuntarily retired as a judge for permanent disability that seriously interferes with the performance of his duties. La.Const, art. 5, § 25(C) (1974).
DECREE
On recommendation of the judiciary commission, it is ordered that Judge James R. Alexander be involuntarily retired as a judge for permanent disability that seriously interferes with the performance of his duties.